On Application for Rehearing
PER CURIAM.
In an application for rehearing counsel for appellee complain that we “erred in considering the life insurance policy mentioned and in considering the effect of the divorce judgment, the court *499not being called upon nor asked to rule with regard to those matters and those matters not being before the court for decision.” The complaint has merit, for the only question presented by the motion to dismiss the appeal (and on which we were entitled to rule) was whether or not the divorce action had abated on the death of plaintiff. See In re Lambert, 115 La. 469, 39 So. 447 and Interdiction of Roddy, 230 La. 635, 89 So.2d 150. Accordingly, our opinion to the extent thus -complained of is not binding on the parties, and insofar as the status or effect of the judgment is concerned the appeal is dismissed without prejudice to their rights.
The application for rehearing is denied.